NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                        September 17, 2015

      Hon. J. Stephen Gibson                       Hon. Gene McCullough
      Attorney at Law                              Attorney at Law
      500 N. Akard Street, Suite 3800              P.O. Box 2244
      Dallas, TX 75201                             Harlingen, TX 78551-2244
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00040-CV
      Tr.Ct.No. 2012-DCL-8852-I
      Style:    Astrid R. Forbes v. Bayview Loan Servicing, LLC and Interbay Funding, LLC


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 445th District Court (DELIVERED VIA E-MAIL)
           Hon. Eric Garza, Cameron County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)